          Case 3:18-cv-02353-MMC Document 92-7 Filed 02/15/19 Page 1 of 1


WARREN LEX LLP
Matthew S. Warren (Bar No. 230565)
Patrick M. Shields (Bar No. 204739)
Erika H. Warren (Bar No. 295570)
Amy M. Bailey (Bar No. 313151)
18­2353@cases.warrenlex.com
2261 Market Street, No. 606
San Francisco, California, 94114
+1 (415) 895­2940
+1 (415) 895­2964 facsimile

Attorneys for Plaintiffs DealDash Oyj and DealDash Inc.


                                 UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION

DEALDASH OYJ and DEALDASH INC.                )         Case No. 3:18­cv­02353­MMC
    Plaintiffs,                               )
                                              )         [PROPOSED] ORDER GRANTING
v.                                            )         DEALDASH’S MOTION UNDER
                                              )         CIV. L.R. 6­3 TO EXTEND EXPERT
CONTEXTLOGIC INC. d/b/a WISH                  )         DISCLOSURE DEADLINE
       Defendant.                             )
                                              )
_____________________________________________ )         Jury Trial Demanded

       Having considered DealDash’s Motion Under Civ. L.R. 6­3 to Extend Expert Disclosure Deadline,
the Court hereby GRANTS the motion, and extends the deadline for opening expert disclosures from
Friday, February 22, 2019, to Friday, March 15, 2019, and the deadline for rebuttal expert disclosures
from Monday, March 25, 2019, to Friday, April 5, 2019.


IT IS SO ORDERED.


Dated: _________________________                            ________________________________
                                                            Honorable Maxine M. Chesney
                                                            United States District Court Judge




                       [PROPOSED] ORDER GRANTING DEALDASH’S MOTION TO EXTEND EXPERT DISCLOSURE
